UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 7,2014 California Gold Corp. (Exact name of registrant as specified in its charter) Nevada 000-54706 83-483725 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 10752 Deerwood Park Blvd. S. Waterview II, Suite 100 Jacksonville, FL 32256 (904) 571- 5718 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) c/o Gottbetter&Partners,LLP 488MadisonAvenue,12th Floor NewYork,NY 10022 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORYNOTE On February 7, 2014, California Gold Corp., a Nevada corporation, closed a securities exchange (the “Securities Exchange”) pursuant to which the members of MV Portfolio, LLC (“MVP”) sold all of their membership interests in MVP to us in exchange for 9,385,000 post-Reverse Split (defined below) shares of our common stock, $0.001 par value per share (the “Common Stock”). Following the closing of the transactions related to the Securities Exchange and pursuant to the Split-Off Agreement (defined below), we will transfer our pre-Securities Exchange business to Michael Baybak, our pre-Securities Exchange InterimTreasurer, Secretary, Director and shareholder.See Item 2.01, “Split-Off”, below. As a result of the Securities Exchange and Split-Off, we will be discontinuing our pre-Securities Exchange business and we have acquired the business of MVP, that is, patent licensing and assertion of rights under patents against parties believed to be selling goods or services that rely upon MVP’s patented technology.We will continue the existing business operations of MVP as a publicly-traded company under the name MVP Portfolio, Inc. On December 24, 2013, we filed a preliminary proxy statement, subsequently amended and which we will further amend following the filing of this Current Report, on Schedule 14A with the Securities and Exchange Commission (the SEC) relating to a proposed shareholder vote to approve an amendment to our Articles of Incorporation to effect a reverse stock split of our issued and outstanding common stock on a one for one hundred basis (the Reverse Split) and to increase our authorized preferred stock (the Authorized Preferred Stock Increase) to 50,000,000 shares from 22,000,000 shares, to approve a new 2014 equity incentive plan and to approve our name change to MVP Portfolio, Inc. (the Name Change). Once we complete the required proxy process, we will file a certificate of amendment to our Amended and Restated Articles of Incorporation in order to effect the Name Change and the Reverse Split. The Name Change and the Reverse Split will be effective for our principal market, the OTC Markets, Inc. QB Tier, upon approval by the Financial Industry Regulatory Authority (FINRA) at which time a new trading symbol will also become effective. Per share numbers referenced in this Current Report on Form 8-K are reflective of the Reverse Split unless otherwise indicated. On February 7, 2014, we completed a closing of a private placement offering (the “Private Placement”) of our 10% convertible promissory notes (the “Notes”) for gross proceeds of $2,942,495 (before deducting placement agent fees and expenses of the offering). The Notes will automatically convert into shares of the Company’s to be authorized Series C convertible preferred stock, $0.001 par value per share (the “Series C Preferred Stock”), at a pre-Reverse Split conversion price of $0.005 per share and a post-Reverse Split conversion price of $0.50 per share (the “Conversion Price”), upon the Company’s filing of a Certificate of Designation of Series C Convertible Preferred Stock (the “Certificate of Series C Designation”) with the Secretary of State of the State of Nevada following completion of the proxy voting process to increase our authorized preferred stock, and which Series C Preferred Stock shall be convertible into shares of the Company’s Common Stock on a one share for one share basis.The Private Placement was exempt from registration under Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon the exemptions provided by Regulation D and Regulation S promulgated by the SEC thereunder.The Private Placement was sold to “accredited investors,” as defined in Regulation D and/or to “non-U.S. Persons” in accordance with Rule 903 of Regulation S under the Securities Act.Additional information concerning the Private Placement is presented below under “Description of Securities” and Item 3.02, “Unregistered Sales of Equity Securities.” As used in this Current Report henceforward, unless otherwise stated or the context clearly indicates otherwise, the terms “MV Portfolio, Inc.,” “MVP,” the “Company,” the “Registrant,” “we,” “us,” and “our” refer to California Gold Corp., incorporated in Nevada, and the business of MVP Portfolio, LLC, after giving effect to the Securities Exchange and the Split-Off. This Current Report contains summaries of the material terms of various agreements executed in connection with the transactions described herein. The summaries of these agreements are subject to, and are qualified in their entirety by, reference to these agreements, which are filed as exhibits hereto and incorporated herein by reference. 2 This Current Report is being filed in connection with a series of transactions consummated by the Company and certain related events and actions taken by the Company. This Current Report responds to the following Items in Form 8-K: Item 1.01.
